



COURT OF APPEAL FOR ONTARIO

CITATION: Hits Entertainment Inc. v. Zaakir, 2014 ONCA 637

DATE: 20140915

DOCKET: C58284

Weiler, Laskin and van Rensburg JJ.A.

BETWEEN

Hits Entertainment Inc.

Plaintiff (Respondent)

and

Allan S.M. Zaakir, also known as Sheik Mohamed
    Zaakir

Defendant (Appellant)

Allan Zaakir, appearing in person, assisted by Zev Wise,
    student-at-law

Nancy J. Tourgis and Eric P. Borzi, for the respondent

Heard and released orally: September 5, 2014

On appeal from the judgment of Justice Sandra Chapnik of
    the Superior Court of Justice, dated December 23, 2013.

ENDORSEMENT

[1]

Mr. Zaakir appeals the summary judgment granted by Chapnik J.  The
    evidence is undisputed that Mr. Zaakir did not comply with his payment
    obligations under the Share Purchase Agreement.  He contends however, that the
    business he purchased from the respondent was an illegal business.  He also
    contends that the agreements among the parties contemplated an ongoing supply
    of new movies.  He submits that these contentions raise genuine issues
    requiring a trial.

[2]

In our view, neither contention is supported by the record.  Mr.
    Zaakirs statement that the business the respondents sold was an illegal business
    was a bald statement.  He has put forward no other evidence to support it. 
    Moreover, none of the agreements between the parties provides for the ongoing
    supply of movies.

[3]

Mr. Zaakir also argues that as this case raises issues of credibility, a
    trial is necessary.  This argument overlooks the obligation on Mr. Zaakir to
    have put forward on the motion, some other evidence beyond his mere statements
    to support his position.  In the absence of any other evidence it was open to
    the motion judge to accept the respondents position and grant summary
    judgment.

[4]

We add that the motion judge thoroughly analysed the evidence in the
    record and applied the proper principles for granting summary judgment.  We see
    no error in her decision.

[5]

Accordingly the appeal is dismissed with costs payable to the respondent
    in the amount of $5000 inclusive of disbursements and applicable taxes.

K.M. Weiler J.A.

John Laskin J.A.

K. van Rensburg J.A.


